Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Intoxicating liquors, § 225*—when evidence insufficient to sustain verdict for defendants in action by wife for loss of support. In an action by a wife against saloon keepers under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), to recover damages for injury to her means of support, held that a verdict and judgment for the defendants were against the preponderance of the evidence. 3. Intoxicating liquobs, § 249*—when cautionary instruction improper. In an action by a wife against saloon keepers under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), to recover damages for injury to her means of support, held that an instruction that the jury should not permit themselves to be influenced or prejudiced against the defendants because of the fact, if the evidence showed that fact, that they were engaged in keeping saloons, should not have been given, where they admitted that they were saloon keepers and had sold liquor to the husband. 4. Intoxicating liquors, § 251*—when instruction in action by wife for injury to means of support erroneous. In an action by a wife against saloon keepers under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), to recover damages for injury to her means of support, held that an instruction that there could be no recovery if the jury believed that the husband was not an habitual drunkard, during a certain period as alleged in the declaration, was erroneous, since a recovery could be had on proof of the fact as alleged that, as a result, of intoxication caused by the defendants, the husband squandered his money and the plaintiff was injured as a result thereof. 5. - Tobts, § 29*—what does not constitute variance. In tort the plaintiff may prove a part of the charge if the averment is divisible, and proof of a part of the allegation if sufficient to sustain a case will be sufficient to sustain a recovery. 6. Intoxicating liquors, § 251*—when instruction in action by wife for injury to means of support erroneous. In an action by a wife against saloon keepers under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), to recover damages fot injury to her means of support, an instruction that if the jury believed that the husband’s failure to' properly attend to his business and inability to do so was for other reasons than that of habitual intoxication as alleged in the declaration, they should find for the defendants, held argumentative and erroneous, inasmuch as, if by reason of the intoxication, the husband did not attend to his business and the plaintiff was injured thereby in her means of support, she was entitled to a recovery. 7. Intoxicating Liquors, § 251*—when instruction in action by wife for injury to means of support erroneous. In an action by a wife against saloon keepers under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), to recover damages for injury to her means of support, an instruction that though the jury believed that intoxicating liquor sold by the defendants to the plaintiff’s husband materially assisted in causing him to become habitually intoxicated, yet if they believed that during such time the husband maintained and supported the plaintiff according to their situation and condition in life there could be no recovery, held erroneous, as the question whether her means of support were suitable to her position in life was immaterial.